Case: 14-40062      Document: 00513112883         Page: 1    Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-40062                                    FILED
                                  Summary Calendar                              July 13, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROSALI MAURICIO RAMOS-SORTO, also known as Sorto Ramos-Mauricio,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1569-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Rosali Mauricio Ramos-Sorto appealed the 46-month sentence imposed
following his guilty plea conviction for being found in the United States after
previous deportation. For the first time on appeal, he contends that the district
court plainly erred in imposing a 16-level enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based on his 2001 District of Columbia conviction for
distribution of a controlled substance in a drug-free zone because the statute


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40062    Document: 00513112883     Page: 2   Date Filed: 07/13/2015


                                 No. 14-40062

of conviction, District of Columbia Code §§ 33-541(a)(1), 33-547.1 (1999), does
not require proof of commercial activity.
      This argument is foreclosed by our recent holdings in United States v.
Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), and United States v.
Rodriguez-Bernal, 783 F.3d 1002, 1003, 1008 (5th Cir. 2015). Accordingly,
Ramos-Sorto has shown no clear or obvious error with regard to his sentence.
See Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2